Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 09/19/2019.   
Claims 1-20 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 7 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “The reduction gearbox according to claim 5, wherein the rotor of the electric generator has permanent magnets.”   It is vague and indefinite as the claim 5 depending to claim 5 itself.  It may be either depending to one of claims other than claim 5.  
Claims 3, 7 and 9 refer “the outside”.  “outside” has not been defined in each claims.  It is vague and indefinite in which view of outside.  For purpose of examination, “the outside” is interpreted anywhere not inside of it.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-5, 7-8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cigal et al (US 20160258324 A1, IDS).   
As for claim 1, Cigal discloses a reduction gearbox (48) [0036], which has: 
an input (46), which can be coupled to an input shaft (108) [0038], which has an input speed, 
an output (116, 118) [0040-0041], which rotates at an output speed that is lower than the input speed, 
at least one statically arranged component (“a stationary portion of the gear reduction or any adjacent structure”) [0038, 0042, 0045-0047], 
wherein 
an electric generator (132, 136) [0008-0027, 0041-0049] is integrated into the reduction gearbox, said generator comprising a rotor (with magnet 136, 202) and a stator (with coil 132, 204) [0041-0042, 0047-0049], wherein the rotor of the electric generator is coupled to the output of the reduction gearbox, and 
the stator of the electric generator is coupled to a statically arranged component of the reduction gearbox [0047-0049].   

As for claim 2, Cigal discloses the reduction gearbox according to claim 1, wherein the output of the reduction gearbox and the rotor, on the one hand, and the statically arranged component and the stator, on the other hand, are arranged and positioned relative to one another in such a way that the rotor and the stator are spaced apart axially.  Fig. 2 shows the rotor (136) and the stator (132) are not aligned, i.e., spaced apart axially at least by some degrees. 
	As for claim 3, Cigal discloses the reduction gearbox according to claim 1, wherein the output of the reduction gearbox and the rotor, on the one hand, and the statically arranged component and the stator, on the other hand, are arranged and positioned relative to one another in such a way that the rotor and the stator are spaced apart radially, wherein the stator is arranged radially on the outside with respect to the rotor.  Fig. 3 shows the stator is not radially within the rotor, i.e., the stator (204) is arranged radially on the outside with respect to the rotor (202, wherein 118 is shaft). 
As for claim 4, Cigal discloses the reduction gearbox according to claim 1, wherein the rotor of the electric generator has magnets (136) and the stator of the electric generator has induction coils (132).
As for claim 5, Cigal discloses the reduction gearbox according to claim 5, wherein the rotor of the electric generator has permanent magnets (136).
As for claim 7, Cigal discloses the reduction gearbox according to claim 1, wherein the statically arranged component of the reduction gearbox, to which the stator is coupled, is formed by a statically arranged wall structure (housing structure in Figs. 1-2) which at least partially surrounds the reduction gearbox radially on the outside.

As for claim 19, Cigal discloses Gas turbine engine for an aircraft (Fig. 1), which has: an engine core (of 20) which comprises a turbine, a compressor (24) and a core shaft (40) connecting the turbine to the compressor and formed as a hollow shaft; a fan (42), which is positioned upstream of the engine core, wherein the fan comprises a plurality of fan blades (inherent) [0037] and is driven by a fan shaft; and a reduction gearbox according to claim 1, the input of which is connected to the turbine shaft and the output of which is connected to the fan shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cigal et al (US 20160258324 A1, IDS) in view of Mountain et al (US 20130292941 A1).  
As for claim 6, Cigal failed to explicitly teach the reduction gearbox according to claim 1 wherein the rotor of the electric generator is shielded from the adjoining component of the reduction gearbox by means of a magnetic shielding element.  Mountain explicitly describes the housing can be made from steel [0060].  Steel is a magnetically conductive material, therefore shielding magnetic flux.  Housing made of steel, iron is well-known in the art.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have the rotor of the electric generator is shielded from the adjoining component of the reduction gearbox for magnetic shielding, by using known material. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cigal et al (US 20160258324 A1, IDS).  
As for claim 9, Cigal discloses the reduction gearbox according to claim 1, wherein the reduction gearbox is designed as a planetary gearbox [0036] which has: a sun gear (110) [0038] as an input, which rotates around an axis of rotation of the planetary gearbox and can be driven by a sun shaft, a plurality of planet gears, which are driven by the sun gear, a ring gear, which is in engagement with the plurality of planet gears (112), 

wherein either the planet gears revolve synchronously around the sun gear and the ring gear is arranged in a static manner, in which case the planet carrier or a structure (ring gear and shaft) coupled to the planet carrier forms the output of the planetary gearbox [0038], to which the rotor is coupled [0040], or the planet carrier is of static design and the ring gear revolves around the sun gear, in which case the ring gear or a structure (138) coupled to the ring gear (114) forms the output of the planetary gearbox, to which the rotor is coupled [0040].  
Cigal is merely silent to explicitly describe “a planet carrier, which couples the planet gears to one another”.  It is notoriously old and well known in the art, and therefore the examiner hereby takes official notice.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to configure the structure as claimed for greater gear reduction ratio.  

As for claim 10, Cigal teaches the reduction gearbox according to claim 9, wherein the planetary gearbox casing (axial outer casing of 112, Fig. 2) is coupled to the stator of the electric generator is the stator (having 132).  Therefore, it is obvious to configure the statically arranged component to which the stator (having 132) of the electric generator is coupled is the planetary gearbox casing.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cigal et al (US 20160258324 A1, IDS) in view of Stahl et al (US 6239520 B1).   
As for claim 20, Cigal teaches the gas turbine engine according to claim 19, wherein permanent magnets (136) are used for the rotor, except the magnetic properties of which are present up to a temperature of at least 150° C.  
Stahl teaches use of a permanent magnet material such as samarium cobalt, neodymium-iron-boron or similar materials (C.3, L.18-20), and the magnets have temperatures above 350 - 650 degrees Fahrenheit (i.e., above 150 Celsius).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for improved reliability and robustness.  

Allowable Subject Matter
Claims 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Broadening claim scope such as merely deleting or simplifying a limitation at issue is not proper way to meet condition of allowability. 

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOHN K KIM/Primary Examiner, Art Unit 2834